Citation Nr: 0325028	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  98-13 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for a chronic low back 
condition.

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The appellant had active service from October 1967 to October 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection.

In an April 1999 decision, the Board found the appellant's 
claims not well grounded.  The appellant appealed the Board's 
decision to the Court of Appeals for Veterans Claims (Court).  
In November 2000, the Secretary, VA, and the appellant joined 
in a Motion For Remand and Stay of Proceedings.  The Court, 
in a November 2000 order, granted the motion and vacated the 
Board's April 1999 decision.  In April 2001, pursuant to the 
Court's order, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development and returned the case to the Board for further 
appellate review.  The Board finds further development is in 
order.


REMAND

As noted, this case was returned to the Board by the Court, 
and Remanded to the Board.  An examination was conducted, and 
the case has been returned to the Board.

Subsequent to the appellant's May 2002 VA medical 
examination, his representative requested another 
examination.  The basis for the request was that the examiner 
did not examine the case file as part of the examination.  
During the review of the case, the Board noted that the May 
2002 examination report reflects that the examiner correctly 
noted that the appellant's DD-Form 214 did not reflect awards 
and decorations, i.e., the Purple Heart (PH) and Combat 
Infantryman Badge (CIB), which would substantiate the 
appellant's reported history of service in Vietnam, which he 
claims is where he sustained the injuries, the residuals for 
which he is claiming service connection.  The Board also 
noted that there is documentation from the Army Board For The 
Correction of Military Records, which ordered the appellant's 
military records amended to reflect the award of the PH, CIB, 
and the Bronze Star Medal (BSM) for valor.  The examiner did 
fail to note this information.  It is unclear whether this 
may have impacted his opinion.  Further, the Board also noted 
the absence any etiology of the pathology found during the 
examination.

It is also noted that evidence has recently been added to the 
file.  A letter from R.E.H., M.D., is on file, to the effect 
that he has "followed" the veteran at a private health 
center.  While the physician opines that the appellant's 
chronic pain is a result of in-service injuries, clinical 
records and diagnoses of clinical findings are not recorded.  
A request for treatment records will be made of this 
physician.  It is noted that any additional private treatment 
records, showing treatment of chronic impairment since 
service would also be helpful to the claim, to the extent 
such records exist and can be obtained.

Accordingly, the case is REMANDED for the following:

1.  The RO should prepare a letter asking 
the Commander, AR-PERSCOM, to provide 
copies, if available, of the following 
documents: General Order (GO) 5885, HQ 
25th Infantry Division, 17 August 1968, 
which published the award of the PH to 
the appellant for wounds received in 
combat on 9 August 1968; GO 1082, HQ 25th 
ID, 3 February 1969, which published the 
award of the BSM to the appellant for 
service during the period of March 1968 
to March 1969; GO 1348, 25th ID, 9 
February 1969, which published the award 
of the BSM for valor to the appellant for 
actions on 30 April 1968.  Also request 
copies of any citations, etc., which 
describe the details of the events which 
precipitated the decorations.  If the 
appellant has any of these documents he 
is requested to submit them.  If the 
documents can not be obtained, the record 
should reflect attempts made to obtain 
the records.

2.  The RO also should prepare a letter 
to the National Personnel Records Center, 
and request any individual records which 
pertain to the appellant and the awards 
and decorations listed above.

3.  The RO should, with the appellant's 
assistance as needed, attempt to obtain 
all clinical records available from Dr. 
R.E.H.  If the appellant desires to 
obtain the records, he may submit them.  
Otherwise a release of information form 
should be signed so that the RO may 
attempt to obtain the records.  The 
appellant and his representative are also 
encouraged to submit, or sign release 
forms for the RO to obtain, records of 
any treatment of right shoulder or low 
back disorders at any time since 
separation from service.  Consideration 
should be given to whether there are 
employment records, insurance records, or 
other clinical data which show pathology 
in the years after service.  The claims 
folders should reflect all attempts to 
obtain records.

4.  The RO shall make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded the 
following examination:  an appropriate 
examination to determine the nature and 
extent of any lower back and shoulder 
disorders.  Request the examiner to 
provide an opinion, in terms of 
probability, whether any lower back and 
shoulder disorder manifested by the 
appellant is related to his military 
service.  Specifically, whether it is as 
likely as not that the appellant's 
symptomatology is consistent with his 
reported oral history of the etiology of 
his claimed disorders; or, that it is 
unlikely.  If the examiner cannot render 
an opinion on a basis other than 
speculation or mere conjecture, the 
examiner should state so for the record.  
Send the claims folder to the examiner 
for review and specifically advise the 
examiner to examine the claim folder as 
part of the examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, issue the appellant and 
his representative a supplemental 
statement of the case, provide an 
opportunity to respond thereto, and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




